Title: To Benjamin Franklin from the Chevalier de La Luzerne, 1 September 1779
From: La Luzerne, Anne-César, chevalier de
To: Franklin, Benjamin


Monsieur
A Boston le 1. 7bre 1779.
Les connoissances que Vous m’avés procurées à Boston et les directions que j’avois reçues de Vous avant mon depart m’ont été trop utiles pour que je n’aie pas le plus grand empressement de Vous en marquer ma reconnoissance. Les paquets que Vous m’aviés confiés pour cette ville ont été exactement remis à leurs addresses, et j’ai fait parvenir par des voyes sûres à Philadelphie ceux qui y etoient destinés. J’ai trouvé Votre famille Monsieur en très bonne santé et j’en ai reçu toutes sortes de politesses: Vos amis, et ils sont nombreux se sont empressés d’avoir de Vos nouvelles, tout ce qui Vous regarde les interesse et j’ai observé que ceux qui ne Vous connoissent pas personnellement ont encore plus de desir de savoir toutes les particularités relatives à un citoyen qui a aussi bien merité de son pays et je puis ajouter du monde entier. Il m’est bien agreable de les satisfaire et j’ai autant de plaisir à raconter ce qui Vous interesse, qu’on en prend à l’entendre.
Les troupes Americaines continuent à deffendre leur pays avec un zele bien respectable et avec des succès dont Vous avés été sans doute informé. Mr. Clinton retire en ce moment tous ses postes avancés et paroit craindre que Mr. le Cte. d’Estaing ne profite de ses avantages pour detacher quelques vaisseaux de Sa Flotte contre Newyork. Ce Général Anglois a perdu 1200. hommes que les Americains ont fait prisonniers en differentes affaires, qui se sont passées depuis mon arrivée ici. Les Americains ne peuvent ressentir plus de joye que moi de ces succès. Le desavantage de Penobscut se trouve amplement compensé par la prise de 10. Vaisseaux de la Flotte de la Jamaique. J’ai eu le plaisir de les voir entrer dans votre port et ce n’est qu’une continuation de l’ascendant des armateurs americains sur les Anglois. On evalue à 3. millions Sterlings les prises qu’ils ont faites depuis 3. ans.
Donnés moi de Vos nouvelles, Monsieur, je les desire pour moi même; mais il ne me sera pas moins agreable de pouvoir en donner à Vos compatriotes; c’est un moyen de leur plaire que de pouvoir leur dire que Vous jouissés d’une bonne santé et que Vous serés en etat de servir Votre patrie pendant de longues années./.
M. de Marbois vous prie d’aggréer les assurances de son respect: nous avons resisté l’un et l’autre à une traversée qu’on peut apeller malheureuse eu egard au nombre de malades et de morts que nous avons eus. Voulés vous bien aussi, Monsieur, faire nos complimens à M. votre petit fils. Jai l’honneur detre avec un tres sincere et parfait attachement Monsieur votre tres humble et tres obeissant serviteur
Le CHR DE LA LUZERNE
 
Notation: Chev. de la Luzerne
